DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s amendments to claims 1, 4 and 14, filed 8/29/22 have been entered. Claim 28 has been canceled. Claim 32 has been added. Claims 1-14, 27 and 29-32 remain pending and are being considered on their merits. Claims NUMBERS remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	
Election/Restrictions
Applicant’s election of the system of Group I, and the species of megakaryocytes (claim 8), PDMS (claim 11) and PDMS (claim 12), in the reply filed on 2/3/22 stands.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-14 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the permeable membrane" in line 1. Claim 14 recites the limitation "the permeable membrane" in line 3.  There is insufficient antecedent basis for this limitation in the claim. While there is antecedent basis for a membrane, it is unclear if the “permeable” membrane is the previously referenced membrane or if it is a second membrane.
Claim 32 recites the limitation wherein “at least one of the inlet channel or the outlet channel that is tapered relative to the longitudinal direction at the first angle adjusts the depth of the at least one of the inlet channel or the outlet channel”.  It is unclear how either the inlet or outlet channel “adjusts the depth” of either the inlet or outlet channel. It is unclear how a channel can adjust the depth of itself or another channel. As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10, 14, 29-30 and 32 remain/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingber et al (U.S. PGPUB 20110250585).
Regarding claim 1, Ingber is drawn to a system for biological products, including cells which produce biological products (see abstract and paragraphs [0132]-[0140]).
Regarding claim 1, Ingber teaches the system comprises a first and second out body portions (reads on first and second substrates), having formed therein inlet and outlet channels, and arranged between the substrates, a porous membrane forming microfluidic pathways between respective inlet and outlet channels (see abstract, paragraphs [0072], [0076]-[0081], and Figures 2A - 2F). Regarding claim 1, Ingber’s illustrations in Figures 2A - 2F show channels extending substantially along a longitudinal direction; which is interpreted as any longitudinal direction. 
Regarding claim 1, Ingber teaches first and second out body portions (reads on first and second substrates) comprise inlet channels corresponding to the outlet channels (see abstract, paragraphs [0072], [0076]-[0081], and Figures 2A - 2F).  
Regarding the limitation of claim 1 wherein the second substrate is “configured to releasably engage the first substrate”, as Ingber teaches separate substrates which but can be mounted together, Ingber’s system reads on this limitation. 
Regarding claim 1, Ingber teaches the membrane arranged between the substrates forming microfluidic pathways between respective channels is configured to selectively capture biological source material capable including cells that are capable of generating biological products (see abstract and paragraphs [0132]-[0140]).
Regarding claims 1 and 29, Ingber teaches a system wherein the channels are tapered, and Ingber shows in Figure 2E that this tapering is to a longitudinal direction (see paragraph [0109]); this tapering structure reads on the limitation “to control a pressure differential profile regulating perfusion through the membrane” since Ingber teaches the structural feature. Additionally, Ingber teaches the channel geometry also may be varied to apply a desired fluid shear stress (see paragraph [0019]), and therefore Ingber provides both teachings and motivation to alter the channel geometry.
Regarding claims 6 and 8, Ingber teaches the system can be used with megakaryocytes (see paragraph [0140]).
Regarding claims 7 and 9, Ingber teaches the system can be used to introduce into the channels fluid media comprising one or more biological substances to effect cells in the system (see paragraphs [0074]-[0048]); reads on configured to configured to selectively functionalize the system.
Regarding claim 10, Ingber teaches the system can be to control flow rates in the channels (see paragraph [0068]); reads on configured to control flow rates in the channels to generate shear rates within a predetermined range selected to facilitate production of biological products.
Regarding claim 14, Ingber teaches the pressure differential can be controlled to apply uniform pressure (see paragraph [0074]). Additionally, regarding claim 14, the claimed device does not contain fluid, and Ingber’s device without fluid would be exposed only to atmospheric pressure, which appears to be uniform throughout the channel.
Regarding claim 30, since Ingber’s system can be held in any direction, Ingber’s system reads on the positive and negative angles.
Since the limitations of claim 32 are wholly indefinite, this claim is rejected along with independent claim 1.
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
Applicant points to the new limitation of claim 1 “wherein in a cross-sectional view of the system that includes the longitudinal direction and a height direction, the at least one of the inlet channel or the outlet channel in the cross- sectional view is tapered relative to the longitudinal direction at a first angle”. Applicant highlights that Ingber describes that the “central microchannel has a non-uniform width dimensions B along at least a portion of its length,” and describes a “width dimension C” for the central microchannel 402. Applicant concludes that leaves the height to be the only remaining dimension, and a cross- section of the tissue interface region 400 of Ingber would have no angle.
Figure 2E of Ingber, which is referenced in the rejection, is included below. 
                       
    PNG
    media_image1.png
    258
    380
    media_image1.png
    Greyscale

In paragraph [0027] Ingber states “FIGS. 2E-2G illustrate top down cross sectional views of the tissue-tissue interface regions of the device in accordance with one or more embodiments.” While applicant highlights Figure 2D of Ingber, which shows an embodiment wherein there is no tapering, this is not the only one embodiment as evidenced by Figure 2E above. Furthermore, even in Figure 2D highlighted by applicant, it is noted that direction B is shown, and as applicant quotes in their arguments, Ingber describes that the “central microchannel has a non-uniform width dimensions B along at least a portion of its length” (Ingber at paragraph [0109]). It is noted that Ingber at paragraph [0109] points to Figure 2E as an example with this non-uniform width. In other words, applicants quote of Ingber further supports that Ingber does in fact teach a tapered channel as shown in Figure 2E of Ingber. Therefore this argument is not persuasive.
	Applicant alleges that the teachings of tapering in the channels are broad in paragraph [0109] of Ingber, and that Ingber does not provide sufficient guidance as to how to taper the channel to obtain the desired fluid shear stress. However, as shown in Figure 2E above, Ingber provides an example on how to taper, and as applicant highlights, Ingber teaches that this variable can be controlled to control fluid shear stress. Therefore Ingber does provide suffiencent teachings for tapering a channel. It is further noted that the claimed tapering is also very broad. Therefore this argument is not persuasive. 
	Applicant highlights that dependent claim 14 has been amended to recite that “the pressure differential profile is uniform over at least two different points along the longitudinal direction of an active area defined in the permeable membrane by an overlap of respective inlet and outlet channels”. Applicant provides their opinion that Ingber’s tapering would cause fluid pressure to be non-uniform. However, even if applicant’s opinion were correct, the claimed device does not contain fluid, and the rejection is over Ingber’s device without fluid. Therefore the atmospheric pressure in Ingber’s device lacking fluid appears to be uniform throughout the channel and this argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 27 and 29-32 remain/is rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al (U.S. PGUB 20110250585).
Regarding claim 1, Ingber is drawn to a system for biological products, including cells which produce biological products (see abstract and paragraphs [0132]-[0140]).
Regarding claims 1 and 4, Ingber teaches the system comprises a first and second out body portions (reads on first and second substrates), having formed therein a plurality of inlet and outlet channels, and arranged between the substrates, a porous membrane forming microfluidic pathways between respective inlet and outlet channels (see abstract, paragraphs [0072], [0076]-[0081], and Figures 2A - 2F). Regarding claims 1 and 4, Ingber’s illustrations in Figures 2A - 2F show channels extending substantially along a longitudinal direction; which is interpreted as any longitudinal direction. 
Regarding claims 1 and 4, Ingber teaches first and second out body portions (reads on first and second substrates) comprise inlet channels corresponding to the outlet channels (see abstract, paragraphs [0072], [0076]-[0081], and Figures 2A - 2F).  
Regarding the limitation of claim 1 wherein the second substrate is “configured to releasably engage the first substrate”, as Ingber teaches separate substrates which but can be mounted together, Ingber’s system reads on this limitation. 
Regarding claim 1, Ingber teaches the membrane arranged between the substrates forming microfluidic pathways between respective channels is configured to selectively capture biological source material capable including cells that are capable of generating biological products (see abstract and paragraphs [0132]-[0140]).
Regarding claims 1 and 29, Ingber teaches a system wherein the channels are tapered, and Ingber shows in Figure 2E that this tapering is to a longitudinal direction (see paragraph [0109]); this tapering structure reads on the limitation “to control a pressure differential profile regulating perfusion through the membrane” since Ingber teaches the structural feature. Additionally, Ingber teaches the channel geometry also may be varied to apply a desired fluid shear stress (see paragraph [0019]), and therefore Ingber provides both teachings and motivation to alter the channel geometry.
Regarding claim 4, Ingber teaches the inlet and or outlet ports can be connected to a pump to distribute fluid into the microchannels, and that the body can have a branched microchannel design (see paragraphs [0071] and [0076]); reads on wherein the plurality of inlet channels are connected to an inlet manifold formed in the first substrate, the inlet manifold being configured to uniformly or differentially distribute across the inlet channels the biological source material introduced therein.
Regarding claims 5 and 31, Ingber teaches the outlet maybe connected to the outlet channels and configured to at least direct a fluid medium that originates from the inlet, comprises generated biological products, to other systems (see paragraph [0164]); reads on outlet manifold and a flow path from the inlet through the system to the outlet.
Regarding claims 6 and 8, Ingber teaches the system can be used with megakaryocytes (see paragraph [0140]).
Regarding claims 7 and 9, Ingber teaches the system can be used to introduce into the channels fluid media comprising one or more biological substances to effect cells in the system (see paragraphs [0074]-[0048]); reads on configured to configured to selectively functionalize the system.
Regarding claim 10, Ingber teaches the system can be to control flow rates in the channels (see paragraph [0068]); reads on configured to control flow rates in the channels to generate shear rates within a predetermined range selected to facilitate production of biological products.
Regarding claim 11, Ingber teaches the body can be made from PDMS (see paragraph [0076]).
Regarding claim 12, Ingber teaches the membrane can be made from PDMS (see paragraph [0095]).
Regarding claim 13, Ingber teaches the pores are preferably in the range of 0.5 microns and 20 microns (see paragraph [0104]).
Regarding claim 14, Ingber teaches the pressure differential can be controlled to apply uniform pressure (see paragraph [0074]). Additionally, regarding claim 14, the claimed device does not contain fluid, and Ingber’s device without fluid would be exposed only to atmospheric pressure, which appears to be uniform throughout the channel.
Regarding claim 27, Ingber teaches the fluid pressure, flow characteristics and channel geometry also may be varied to apply a desired fluid shear stress to one or both tissue layers in the system and that the pressure can be physiologically simulating mechanical force of a living tissue-tissue interface (see paragraphs [0019]-[0020]); reads on a source configured to control the flow to generate physiological shear rates in a range approximately between 10 sec-1 and 2000 sec-1.
Regarding claim 30, since Ingber’s system can be held in any direction, Ingber’s system reads on the positive and negative angles.
Ingber does not teach the device has all the features together that Ingber teaches can be structural features of the device. Ingber is silent as to the ability of the device to form a hermetic seal between the first and second body (claim 2), and Ingber is silent as to the ranges which the angles can be tapered in (claim 3). 
It would have been obvious to modify Ingber’s device to include the features that Ingber teaches are useful in Ingber’s device. A person of ordinary skill in the art would have had a reasonable expectation of success in modifying Ingber’s device to include the features that Ingber teaches are useful in Ingber’s device because Ingber specifically teaches that the features can be part of the device. The skilled artisan would have been motivated to modify Ingber’s device to include the features that Ingber teaches are useful in Ingber’s device because Ingber specifically teaches that each of the features are useful with the device.
It would have been obvious to modify Ingber’s device to design the device such that it is capable of forming a hermetic seal between the first and second body. A person of ordinary skill in the art would have had a reasonable expectation of success in designing the device such that it is capable of forming a hermetic seal between the first and second body because Ingber specifically teaches that the first and second body can be connected together for use. The skilled artisan would have been motivated to design the device such that it is capable of forming a hermetic seal between the first and second body because Ingber specifically teaches that both fluid and pressure are applied to the interior of the device and therefore having a tight seal such as a hermetic seal would allow the pressure and fluid to remain in the device without leaking out.
It would have been obvious to modify Ingber’s device to vary the taper angles, including angles between 0 and 5. A person of ordinary skill in the art would have had a reasonable expectation of success in varying the taper angles, including angles between 0 and 5, because Ingber specifically teaches that the geometric features can be varied in the device. The skilled artisan would have been motivated to vary the taper angles, including angles between 0 and 5 because Ingber teaches channel geometry may be varied to apply a desired fluid shear stress and therefore the geometry of the device is also result effective as it changes the fluid flow dynamics within the device during its use.
Since the limitations of claim 32 are wholly indefinite, this claim is rejected along with independent claim 1.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
Applicant points to dependent claim 3 and alleges that Ingber’s angle shown in Figure 2E appears to be 12.5 degrees which is greater than the claimed angle between 0 and 5 degress. However, as stated in the rejection, it would have been obvious to modify Ingber’s device to vary the taper angles, including angles between 0 and 5. A person of ordinary skill in the art would have had a reasonable expectation of success in varying the taper angles, including angles between 0 and 5, because Ingber specifically teaches that the geometric features can be varied in the device. The skilled artisan would have been motivated to vary the taper angles, including angles between 0 and 5 because Ingber teaches channel geometry may be varied to apply a desired fluid shear stress and therefore the geometry of the device is also result effective as it changes the fluid flow dynamics within the device during its use. Applicant continues by providing their opinion that Ingber’s teachings are too broad, and that the rejection does not provide reasons why one of ordinary skill would adjust the angle. However, as explained above, not only does Ingber specifically teach that the channel may or may not be tapered, but Ingber also provides an example of tapering and teaches that this variable is result effective for controlling the fluid when the device is in use. Therefore Ingber does provide both sufficient teachings and provides motivation, and this argument is not persuasive. 
Applicant restates dependent claim 4. Applicant alleges that because channels 250 and 252 in one of Ingber’s embodiments are not in fluid contact, that Ingber does not read on the limitations of claim 4 wherein there are a plurality of inlet and outlet channels. As an initial matter, it is noted that claim 4 does not limit to the plurality of channels being in fluid contact with each other, but rather that (1) the inlet channels are each connected to an outlet channel, and (2) that the inlet channels are connected to a manifold. As discussed in the rejection, Ingber specifically teaches that their may be a plurality of channel and Ingber’s channels are separated by a permeable membrane which reads on the claimed inlet and outlet channel on either side of the membrane.  As discussed in the rejection, Ingber specifically teaches that the inlet channels can be connected to a pump to pump fluid into said channels, and this reads on the limitation of “manifold”. Therefore Ingber does teach the structural features of claim 4 and this argument is not persuasive.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 27 and 29-32 remain/is rejected on the ground of nonstatutory double patenting as being unpatentable over 
claims 1-27 of U.S. Patent No. 9795965 
claims 1-25 of U.S. Patent No. 10590373
claims 1-20 of U.S. Patent No. 10343163
claims 1-20 of U.S. Patent No. 10710073
and provisionally rejected over claims 34-53 of co-pending application 16792484 
when any are taken in view of Ingber et al (U.S. PGUB 20110250585).
Each of the reference patents are drawn to devices that have nearly identical structural features to the claimed device, with the exception for being configured to releasably engage and having tapered channels. Similarly, the co-pending application is directed to the use of a device that has nearly identical structural features to the claimed device, with the exception for being configured to releasably engage and having tapered channels. 
However, each of the deficiencies are made obvious by Ingber. Ingber’s teachings are discussed at length above. Again, briefly, Ingber is drawn to a system for biological products, including cells which produce biological products (see abstract and paragraphs [0132]-[0140]).
Like the reference patents and co-pending application, Ingber teaches the system comprises a first and second out body portions having formed therein a plurality of inlet and outlet channels, and arranged between the substrates, a porous membrane forming microfluidic pathways between respective inlet and outlet. 
Regarding the limitation of claim 1 wherein the second substrate is “configured to releasably engage the first substrate”, as Ingber teaches separate substrates which but can be mounted together, Ingber’s system reads on this limitation. 
Regarding claim 1, Ingber teaches the channels may be tapered, and Ingber shows in Figure 2E that this tapering is to a longitudinal direction (see paragraph [0109]); this tapering structure reads on the limitation “to control a pressure differential profile regulating perfusion through the membrane” since Ingber teaches the structural feature.
Regarding claims 6 and 8, Ingber teaches the system can be used with megakaryocytes (see paragraph [0140]).
Regarding claim 11, Ingber teaches the body can be made from PDMS (see paragraph [0076]).
Regarding claim 12, Ingber teaches the membrane can be made from PDMS (see paragraph [0095]).
Since the limitations of claim 32 are wholly indefinite, this claim is rejected along with independent claim 1.
It would have been obvious to modify the device of any of the reference patents and co-pending application to include the features that Ingber teaches are useful. A person of ordinary skill in the art would have had a reasonable expectation of success in modifying the device to include the features that Ingber teaches are useful because Ingber specifically teaches that the features can be part of the device that have substatually overlapping structure and function as the reference devices. The skilled artisan would have been motivated to modify the device of any of the reference patents and co-pending application to include the features that Ingber teaches are useful because Ingber specifically teaches that each of the features are useful with systems for biological products, including cells which produce biological products, with channels separated by a membrane.
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
Applicant alleges that the rejections should be withdrawn since applicant filed terminal disclaimers. However, as the terminal disclaimers were not approved this rejection stands. Applicant should submit corrected terminal disclaimers.

Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653